IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38716

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 460
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 3, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RICKY DALE FAULKNER,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ricky Dale Faulkner pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c)(1). The district court sentenced Faulkner to a unified term of seven years, with a
minimum period of confinement of two years. Faulkner appeals, asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Faulkner’s judgment of conviction and sentence are affirmed.




                                                   2